Citation Nr: 1231201	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury to include traumatic brain injury (TBI).

2.  Entitlement to a disability rating in excess of 20 percent for a thoracic spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from March to June 1944 and from September 1948 to March 1972.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim for an increased rating for a thoracic spine disability, and a December 2007 rating decision of the RO in Salt Lake City, Utah, that denied a claim to reopen a previously denied claim for service connection for residuals of a head injury.

In a June 2010 decision, the Board reopened the Veteran's claim of entitlement to service connection for residuals of a head injury, and remanded that claim and the claim for an increased rating for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A preponderance of the evidence establishes that the Veteran has no diagnosed residuals of a head injury incurred during service.

2.  The Veteran's service-connected thoracic spine disorder is manifested by pain on motion that is increased with bending, x-ray evidence of degenerative disc disease (DDD), full range of motion of the thoracolumbar spine without further limitation of motion caused by repetitive motion, fatigue, stiffness, weakness, or pain, and without evidence of sensory deficient or ankylosis.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a head injury to include TBI is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for a disability rating in excess of 20 percent for a thoracic spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5240 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served as a paratrooper for more than twenty years on active duty.  During service he injured his back and he injured his head in a motor vehicle accident.  He contends that he has behavioral problems that are caused by the head injury, and he also contends that his service-connected thoracic disability warrants a rating in excess of the currently assigned 20 percent.

The Board remanded the Veteran's claims in June 2010 for VA to obtain VA treatment records pertaining to the Veteran, dated after August 2007 and for scheduling of medical examinations.  Compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  However, substantial compliance, not absolute compliance, with remand requests is required.  Dyment v. West, 13 Vet. App. 141 (1999).  Because the record now includes VA treatment records dated since August 2007 and because the Veteran had medical examinations in August 2011 which satisfy VA's duty to assist the Veteran in developing his claims, the Board finds that the June 2010 remand has been satisfied.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The Veteran was notified in January 2006 and August 2007 letters of the evidence needed to substantiate a claim for an increased disability rating, and he was provided notice of how VA determines a disability rating and an effective date in the August 2007 letter.  In addition, he was informed of the specific rating criteria for his service-connected thoracic spine disability in a June 2008 letter.  The Veteran was informed in the August 2007 letter of how to substantiate a service connection claim.  The Veteran was informed in all letters of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The Veteran's claims were readjudicated subsequent to the notice described above.  Thus, the Veteran had a meaningful opportunity to participate in the adjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has not contended that he has not received proper notice with regard to his claims and the record does not indicate that his claims have been prejudiced by a lack of notice.  

The record further shows that VA has obtained the VA treatment records and private medical records that were identified by the Veteran.  The Veteran received VA medical examinations for his service-connected back disability in August 2006, September 2007, August 2011, and December 2011.  The Veteran received a medical examination for his claimed head injury residuals in August 2011.  The Board finds that the examination reports provide the Board with sufficient detail and rationale to adjudicate the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2011).

The Veteran was informed in a February 2009 letter that Social Security Administration (SSA) records pertaining to his claim were unavailable.  The Veteran responded in a March 2009 letter that the SSA records "would not help" his claim.  Finally, the Veteran submitted a waiver of his right to a hearing before a Board member in a February 2009 submission.  The Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claims decided herein.  The Board will proceed to a decision on the claims.

Residuals of a Head Injury

The record evidence shows that the Veteran suffered a head injury in a motor vehicle accident when he served in Vietnam.  He has contended that he was unconscious for a period of about 13 hours after the accident and that he now suffers from memory loss and a changed personality.  Essentially, he contends that he is more irritable, anxious and more easily provoked because of the head injury.  He seeks service connection.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  To be considered for service connection, a claimant must first have a disability.  Congress specifically limited entitlement for service-connected disease or injury to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 2 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  So long as a veteran had a diagnosed disability during the pendency of his claim, the service connection criteria requiring a current disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board reopened the Veteran's claim for service connection in the June 2010 decision.  The Board found that newly submitted evidence included a September 2008 VA brain and spinal cord examination report wherein the examiner opined that the Veteran did not have typical post-concussion syndrome and that the Veteran's symptoms of irritability and anxiety were symptoms of a "possible" traumatic brain injury.  The June 2010 remand directed VA to provide a medical examination to determine whether the Veteran had symptoms that were related to his active duty service head injury.

The Veteran was seen in August 2011 by a VA physician who examined the Veteran for "persistent post concussive syndrome."  The examiner noted the Veteran's description of accident and subsequent symptoms including irritability and anxiety, and also noted that the Veteran's VA claims file was reviewed.  The examiner's report states that the Veteran reported having headaches that began about 25 years after his discharge from active duty, had sleep difficulties caused by obstructive sleep apnea, and had chronic fatigue.  The examiner noted that the Veteran reported moderate memory impairment and that he had difficulty concentrating.  The Veteran's hearing loss, tinnitus and visual disabilities were noted.  The Veteran had normal reflexes and normal sensory and motor examinations resulted.  After review of the medical record and examination of the Veteran, the examiner determined that a diagnosis of persistent post concussive syndrome was not warranted.

The Board observes that the September 2008 VA examiner reported similar results, with normal sensory and motor examinations, normal reflexes, normal muscle strength, reduced hearing and visual acuity, and reported irritability, anxiety and depression.  The examiner concluded that neither the headaches nor the Veteran's psychological state could be related to the in-service head injury and post concussive syndrome was not diagnosed.  

To the extent that the September 2008 VA examiner noted that the psychological state was possibly a symptom of TBI, that examiner never opined that they were related, but only that they were possibly related.  That possible connection was considered credible and competent for purposes of the Veteran's claim to reopen and served as the basis to reopen the Veteran's claim.  That evidence, however, is not necessarily sufficient to grant a claim for service connection.  Evidence can be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The examiner's speculative and inconclusive opinion that the Veteran's psychological symptoms were "possibly" related to his in-service head injury is not sufficient to establish that it is at least as likely as not that there are current symptoms related to the inservice head injury.  Inconclusive and speculative medical evidence is insufficient to support a claim for service connection.  Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

The Board finds that the preponderance of the evidence establishes that the Veteran has no diagnosed residual of his in-service head injury.  To the extent that the Veteran's statements attributing the symptoms of anxiety and irritability to his 1968 head injury are evidence of current residuals of TBI, the Board finds that there is nothing in the record to indicate that the Veteran is competent to provide a medical opinion regarding a diagnosis of TBI or relation of those symptoms to TBI.  There is no evidence that the Veteran has the appropriate education, training or experience to make a medical diagnosis or attribute symptoms to a specific medical condition.  Thus, the Veteran's statements are not as probative as the contrary findings of the two VA examiners.  Because the question is medical in nature, it is beyond the competence of the Veteran to offer medical opinions about etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board also observes that the Veteran has been diagnosed by a VA practitioner with post traumatic stress disorder (PTSD).  A January 2009 VA psychiatry consult reported the Veteran's sleeping, memory and concentration problems, and reported the Veteran manifested a mood described as "anxious, dysphoric, anhedonia, fearful."  The Veteran was diagnosed with chronic PTSD, but that disability was not attributed to service and service connection has not been established for PTSD.  Thus, the Veteran's anxiety symptoms are described as symptoms of PTSD.

After review of the entire VA claims file, the Board finds that the preponderance of the evidence is against a finding that the Veteran has any diagnosed residuals of the head injury he incurred during service.  The preponderance of the evidence supports a finding that he has no diagnosed residual attributable to any concussion he sustained during service.   Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thoracic Spine Disability

The Veteran's service-connected thoracic spine disability is currently rated as 20 percent disabling under the criteria for ankylosing spondylitis in Diagnostic Code 5240.  38 C.F.R. § 4.71a (2011).  The Veteran seeks a higher disability rating.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination excess movement, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  

When rating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  When rating spine disabilities, the Board must discuss any additional limitation of motion that a veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The medical evidence shows that the Veteran was examined in August 2006 by a VA physician.  The Veteran complained that he experienced low back pain that was 7 out of 10 and that he experienced flare-ups once every two to three months.  The Veteran stated that when his back pain increased, he wore a back brace for two or three days and the pain subsided.  He also reported he had never been incapacitated because of back pain.  The Veteran reported that his back pain interfered with his sleep, but that he did not experience pain that radiated into his legs.  The Veteran stated that he did yard work and walked for exercise.

The examiner reported the Veteran had thoracolumbar flexion of 0 to 80 degrees and extension of 0 to 30 degrees.  The Veteran was also able to laterally rotate and laterally flex from 0 to 30 degrees.  The examiner reported there was no evidence of back spasm and no tenderness was manifested.  There were no changes in range of motion with repetition or due to fatigue, incoordination, pain, or weakness.  The examiner noted no significant limitation of motion and noted that the Veteran had normal neurological results.  The August 2006 x-ray showed "focal kyphotic deformation at T-12 and moderate DDD at T11-12 and T12-L1."

April 2007 treatment notes indicate that the Veteran complained that his back pain affected his sleep, but that he was able to walk three miles a day and that he did push-ups every day.  A May 2007 treatment note reported that the Veteran said he had dyspnea on exertion, but that it had improved and that he was able "tolerate hiking uphill better now."  A July 2007 urgent care note regarding a follow-up for heart treatment shows that the Veteran was able to squat, toe stand, and heel stand without difficulty, and that he had no visible back abnormality.  

The Veteran was seen in September 2007 by the VA examiner who had examined him in August 2006.  The examiner noted the Veteran reported experiencing nightly pain in the lower thoracic and upper lumbar areas of his back.  The pain awakened him five or six times a night and that he had morning back pain that was 9 out of 10 that subsided gradually through the day.  The Veteran reported he never had incapacitating episodes or was disabled by the pain and that he did not take pain medications.  The examiner noted the Veteran stated that his bowel and bladder function was normal.  The examiner noted that the Veteran was able to walk normal distances.  The Veteran's ranges of motion were flexion of 0 to 90 degrees and extension of 0 to 30 degrees, without objective evidence of pain.  The examiner did not note evidence of spasm or tenderness, and the examiner noted no change in the Veteran's range of motion after repetition.  There was no loss of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups, and the examiner noted that the Veteran's neurologic and sensory function was normal.

A VA examiner reported in an August 2011 examination report that the Veteran stated his back hurt mainly when he was bending.  No history of spine condition flare-ups was reported, and there was no report of urinary, bowel, or other neurologic problems.  The Veteran reported acute, moderate pain in the lumbar spine that lasted for hours and that occurred weekly or monthly.  The pain was described as a stabbing pain that radiated to both sides of the lumbar spine.  The Veteran reported using a cane and a back brace.  The examiner observed that the Veteran's spine had a normal appearance and noted no ankylosis, spasm, guarding, tenderness, weakness, or pain with motion.  The Veteran's range of motion was flexion of 0 to 90 degrees and extension of 0 to 30 degrees, without objective evidence of pain on motion and without pain on repetitive motion.  There was no additional limitation of range of motion after three repetitions, and the examiner reported the Veteran responded normally to reflex, sensory, and motor examinations.  The examiner diagnosed the Veteran with status post old T12 compression fracture and L1 compression fracture.  The examiner concluded that the Veteran had mild symptoms of some pain when bending that had a mild effect on employment.

The Veteran was also examined by VA in December 2011.  He reported having flare-ups with activity.  The Veteran's range of motion included flexion to 90 degrees and extension to 30 degrees without objective evidence of pain on motion.  The Veteran was able to perform three repetitions without any additional limitation of range of motion.  The examiner noted normal deep tendon reflexes, normal sensory function, and no other abnormal neurologic abnormalities.  The examiner reported that the Veteran had intervertebral disc syndrome of the thoracolumbar spine, but that he did not have incapacitating episodes.  The Veteran reportedly regularly used a cane.  The examiner concluded that the Veteran's back disability had a mild affect on the Veteran's employability and the examiner concluded that the Veteran's symptoms were mild.

The Veteran's thoracic back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5240.  For diagnostic codes 5235 to 5243 (unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a General Rating Formula for Diseases and Injuries of the Spine provides provide that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

The Veteran has also been diagnosed with intervertebral disc syndrome and he has contended that he has flare-ups that include increased pain.  However, he has never contended that he has experienced incapacitating episodes, during flare-ups.  Diagnostic Code 5243, used for rating intervertebral disc syndrome, uses the criteria of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes or of the General Rating Formula for Diseases and Injuries of the Spine.  The Board finds, however, that the Formula for Rating Intervertebral Disc Syndrome does not result in the assignment of a higher rating because for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  There is no evidence that the Veteran's flare-ups have ever caused an episode that required bed rest that was prescribed by a physician or treatment by a physician.  The Veteran has denied incapacitating episodes repeatedly.  Therefore, the Board finds that an increased rating is not warranted using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Therefore, the Board will apply the General Rating Formula for Diseases and Injuries of the Spine.

The Veteran seeks a disability rating in excess of 20 percent.  Under the General Formula, a 40 percent rating for a thoracolumbar disability is warranted when the evidence shows that forward flexion of the thoracolumbar spine is 30 degrees or less or, shows favorable ankylosis of the entire thoracolumbar spine.  Higher ratings are available if there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  In this case, however, there is no evidence of ankylosis.  The Veteran is able to flex to 90 degrees and also has range of motion on extension, bilateral lateral flexion, and bilateral rotation.  Accordingly, the Board finds that ankylosis is not shown.  

Moreover, during in all VA examinations, the Veteran had forward flexion in excess of 30 degrees, and repetitive motion did not further limit his flexion or extension.  In addition, the Veteran's range of motion was not further functionally limited at the examinations by pain, fatigue, weakness, impaired endurance, or incoordination.  While the Veteran reported that he had flare-ups of pain, there was nothing that he reported that indicated whether during such flare-ups he experienced decreased range of motion.  The Board finds the Veteran's reports of symptoms including pain are credible, competent and probative.  However, they do not show that he has limitation which more nearly approximates a 40 percent rating.  Importantly, neither examiner found any additional limitation of motion due to pain on repetitive use or due to other factors.  That is highly probative evidence against an increased rating as the examiners conducted testing, including repetitive testing, to determine his range of motion.  Since he has limitation of motion at its worst to flexion of 80 degrees, the criteria for a higher rating are not met.  

Since the Veteran is rated under a diagnostic code pertaining to arthritis, the Board has also considered the criteria set forth in Diagnostic Code 5003, pertaining to degenerative arthritis.  However, as the Veteran is currently assigned a rating that includes consideration of limitation of motion, a separate rating is not warranted pursuant to Code 5003 as that would constitute pyramiding.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5003 (2011).  Moreover, a higher rating is not available pursuant to Code 5003.
 
The Board has also considered whether there is a neurological abnormality associated with the service-connected disability.  However, the preponderance of the evidence is against a finding that the Veteran has any neurological abnormality that has been associated with his service-connected thoracolumbar disability.  Neurologic testing and examination has not found any diagnosed neurologic disability resulting from the thoracolumbar disability.  Although he has been diagnosed with intervertebral disc syndrome, the evidence does not show a diagnosis of any radiculopathy or other neurologic symptoms that could be separately rated.  The Board finds that since a year prior to the Veteran's December 2005 claim for an increased disability rating, the Veteran's thoracolumbar disability has been manifested by an overall disability picture that more nearly approximates that of a 20 percent disability rating.  As the criteria for a higher rating are not more nearly approximated for any period of the appeal period, the Board further finds that staged ratings are not appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

To determine whether referral for extraschedular consideration is warranted, first, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App 111 (2008).  
 
In this case, the Veteran has not contended that his back disability prevents him from employment.  The Veteran has essentially reported experiencing increased pain at night and during the morning, and pain that increases when bending.  He has reported on several occasions that he continues to walk, and do push-ups and other exercise that comports with the VA examiner's conclusion that the effect the back disability has on his employment is mild.  Moreover, the Veteran's complaints and manifestations are reasonably contemplated by the rating criteria.  There is no indication that there is an exceptional disability picture that is not contemplated by the rating criteria or that he has had frequent hospitalization due to his back disability.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Entitlement to service connection for residuals of a head injury, to include TBI, is denied.

Entitlement to an initial disability rating in excess of 20 percent for service-connected thoracic spine disability is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


